Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 26, 2018

                                     No. 04-18-00471-CR

                            EX PARTE WINSTON CASINELLI,
                                      Appellant

                  From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018W0420
                         Honorable Mark R. Luitjen, Judge Presiding


                                        ORDER
       Appellee’s motion for extension of time to file its brief is GRANTED. Appellee’s brief is
due on November 13, 2018.


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court